Citation Nr: 0520989	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service connected neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1976 to September 
1979 with more than 19 years of prior active service.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 20 percent for the service connected neck 
disability.

The service medical records show that the veteran was 
involved in an April 1976 automobile accident in which he 
suffered a whiplash type injury of the neck.  X-rays of the 
neck in April 1976 revealed a compression fracture of the C-6 
vertebral body.  

By rating decision in February 1980, service connection was 
granted for residuals of a fracture of the sixth cervical 
vertebra and a 10 percent evaluation was assigned.  

By rating action in August 1998, a 20 percent rating was 
assigned for the service connected neck disability under 
Diagnostic Code (DC) 5290 for limitation of motion of the 
neck.  

On February 29, 2000, the veteran filed the instant claim for 
a higher evaluation for the service connected neck 
disability.  During the pendency of this appeal, the 
regulations pertaining to rating intervertebral disc syndrome 
were revised effective September 23, 2002 and the regulations 
pertaining to rating the spine were revised effective from 
September 26, 2003.  Both of these regulatory changes are 
relevant to the evaluation of the veteran's claim.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Moreover, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In this case, the recent VA 
rating examination is inadequate to fully and fairly evaluate 
the veteran's claim as it does not contain all necessary 
clinical findings.  Accordingly, the veteran should be 
afforded another VA examination to address all appropriate 
rating criteria to include the old and new rating regulations 
for the neck.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, the VA examiner should 
address the factors mandated in DeLuca in the report of 
examination.

The Board notes that an August 1984 private medical report 
indicates that x-rays of the neck had showed the presence of 
the loss of height of the vertebral bodies.  Under DC 5285 
(as in effect prior to September 26, 2003), a separate 10 
percent evaluation was warranted if there was evidence of 
demonstrable deformity of a vertebral body.  Accordingly, the 
VA examiner should render an opinion as to whether the 
veteran's compression fracture of the cervical spine resulted 
in the demonstrable deformity of a vertebral body.  

In this regard, the Board notes that 38 C.F.R. § 3.951 
(preservation of disability ratings) provides that a 
readjustment of the Schedule for Rating Disabilities shall 
not be grounds for reduction of a disability rating in effect 
on the date of the readjustment unless medical evidence 
establishes that the disability to be evaluated has actually 
improved.  Thus, if the VA examiner opines that the service 
connected compression fracture resulted in the demonstrable 
deformity of a vertebral body, then the RO should consider 
the application of the provisions of 38 C.F.R. § 3.951. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Kansas City 
VA medical system.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The claims folder must be 
made available to the physician for 
review prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The physician should 
provide complete range of motion studies 
for the neck.  The physician should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the neck 
and whether there is likely to be 
additional range of motion loss of the 
service-connected neck due to any of the 
following:  (1) pain on use, including 
flare-ups;  (2) weakened movement; (3) 
excess fatigability; or  (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  If the physician is unable to make 
any of the above determinations, it 
should be so indicated on the record.  

The physician should indicate whether 
there is evidence of severe 
intervertebral disc disease with 
recurring attacks with intermittent 
relief; or pronounced intervertebral disc 
disease with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc with little 
intermittent relief.  The physician 
should indicate whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; or whether there is 
evidence of intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months.  If the veteran suffers from 
incapacitating episodes due to 
intervertebral disc syndrome that require 
bed rest, the physician must note whether 
bed rest was prescribed by a physician as 
part of the veteran's medical treatment.  
The physician must detail for the record 
all orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Based on the 
current examination and a review of the 
entire medical record, the physician 
should also render an opinion as to 
whether it is at least as likely as not 
that the service connected compression 
fracture resulted in the demonstrable 
deformity of a vertebral body of the 
neck.  Complete reasons and bases should 
be provided for all medical opinions.  
Each of the above criteria must be 
addressed by the physician.   

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include 
consideration of the old and new rating 
criteria pertaining to the evaluation of 
the spine and intervertebral disc 
syndrome as well as the provisions of 
38 C.F.R. § 3.951, and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




